IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                             FILED
                                                             June 24, 2009
                           No. 08-40670
                         Summary Calendar              Charles R. Fulbruge III
                                                               Clerk

UNITED STATES OF AMERICA,

                                      Plaintiff–Appellee,

v.

MANUEL DE JESUS MEDRANO, JR.,

                                      Defendant–Appellant.


                          Consolidated with
                            No. 08-40681
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff–Appellee,

v.

MANUEL DE JESUS MEDRANO, JR., also known as Chuy,

                                      Defendant–Appellant.


             Appeals from the United States District Court
                  for the Southern District of Texas
                       USDC No. 5:07-CR-1529-1
                        USDC No. 5:08-CR-2-1
                                    No. 08-40670 c/w
                                     No. 08-40681

Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Manuel De Jesus Medrano, Jr., appeals his jury-trial conviction of
conspiracy to possess with intent to distribute more than 100 kilograms of
marijuana and possession with intent to distribute more than 100 kilograms of
marijuana, in violation of 21 U.S.C. §§ 841 and 846.
       Medrano argues that his conviction was invalid because the Government
failed to prove beyond a reasonable doubt that he knew that he possessed the
particular quantity of marijuana alleged in the indictment. His argument is
based on the Supreme Court’s ruling in Apprendi v. New Jersey, 530 U.S. 466
(2000). As he properly concedes, his argument is foreclosed by United States v.
Gamez-Gonzalez, 319 F.3d 695, 699-700 (5th Cir. 2003). He raises it here solely
to preserve it for further review.
       Medrano also appeals the district court’s revocation of his supervised
release for his prior conviction of possession with intent to distribute marijuana.
He argues that the district court based its revocation sentence solely on his jury-
trial conviction of possession with intent to distribute and conspiracy to possess
with intent to distribute. He reiterates that this conviction was invalid under
Apprendi and asserts that the basis for the district court’s revocation sentence
therefore was improper. He argues that remand is appropriate to permit the
district court to reconsider and clarify its revocation sentence.
       As detailed above, Medrano’s jury-trial conviction was validly obtained.
The Government was not required under this court’s precedent to prove beyond
a reasonable doubt that Medrano knowingly possessed more than 100 kilograms
of marijuana.      Therefore, because there is no basis upon which to vacate


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                              No. 08-40670 c/w
                               No. 08-40681
Medrano’s jury-trial conviction and sentence, there are no grounds upon which
to conclude that the revocation sentence was improper.
     Accordingly, the district court’s judgments are AFFIRMED.




                                     3